Argued April 19, 1933.
The American Surety Company of New York is a surety on the bond of Simon P. Long, tax collector, covering the 1924 duplicate. On December 3, 1924, the auditors made a settlement. This report was not filed in the court of quarter sessions, but was delivered to the secretary of the board of supervisors. It showed a balance of $2,086.73 of uncollected road taxes on the 1924 duplicate. This, and subsequent reports received in evidence, established a balance due of $571.07. The *Page 8 
amount of taxes thus proven to have been uncollected was not denied on the part of the appellant company. The court directed a verdict in the sum of $571.07, with interest from January 5, 1925.
The facts in this case are analogous to, and the legal principles involved therein are controlled by, Commonwealth for use of Croyle Township, Cambria County, v. S.P. Long et al.,110 Pa. Super. 1. In which case an opinion has been filed this day.
Judgment affirmed.